Order entered October 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01608-CV

                                   MIKE JABARY, Appellant

                                                  V.

                                   CITY OF ALLEN, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01635-2012

                                             ORDER
       We GRANT appellee’s September 24, 2013 unopposed motion for an extension of time

to file a brief. Appellee shall file its brief on or before October 16, 2013.


                                                        /s/    DAVID LEWIS
                                                               JUSTICE